Case 5:11-cr-00017-JA-PRL Document 101 Filed 09/23/20 Page 1 of 2 PagelD 679

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 5:11-cr-17-Oc-28PRL

ENRIQUE BORJA-
ANTUNES

 

ORDER

 

Before the Court is Defendant’s latest Motion “to Alter or Amend Judgment.” (Doc.
96). The Court construes this latest motion as a motion for reconsideration of the Court's
May 29, 2020 Order (Doc. 94). The Government filed a response opposing the motion
(Doc. 99), and Defendant filed a reply. (Doc. 100).

Defendant's motion is based on his assertion that because hearsay was considered
by the Court at his sentencing, his sentence should be altered. Defendant is asserting
that he has never raised this issue. That assertion is erroneous. Defendant raised this
issue on appeal (Doc. 76), in a motion to vacate judgment under 28 U.S.C. § 2255 (Docs.
78, 81), in an earlier filed motion (Doc. 85), and an earlier motion for reconsideration (Doc.
91).

As stated in the Court’s May 29, 2020 Order:

Defendant argues he has never challenged the Court hearing
hearsay evidence at his sentencing and thus, pursuant to
1101(d)(3), this issue has not been decided. The hearsay of
which he complains however, was considered in whether the
Government met its burden under 21 U.S.C. § 851. The
issue of whether the Government met its burden under 21
U.S.C. § 851 has been decided. It was decided at
sentencing, affirmed on appeal, and addressed in

Defendant's 2255 proceedings. Moreover, Defendant's
attorney acknowledged at sentencing that Federal Rule of

 
 

Case 5:11-cr-00017-JA-PRL Document 101 Filed 09/23/20 Page 2 of 2 PagelD 680

Evidence 1101(d)(3) was not applicable to sentencing
proceedings. (Doc. 62 at 10, |.12-14).
(Doc. 94). Defendant offers no intervening change in controlling law, no new evidence,
and makes no showing of clear error or manifest injustice.
Defendant's Motion for Reconsideration (Doc. 96) is DENIED. The Court will not
entertain further motions on this same issue. Any future motions filed by Defendant
raising this same issue will be summarily denied.

DONE and ORDERED in Orlando, Florida on September 22, 2020.

JOHN ANTOON II
UnitedStates District Judge

  

 

Copies furnished to:

United States Attorney

United States Probation Office
Enrique Borja-Antunes

 

 

 
